Citation Nr: 1605150	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO reopened and denied on its merits the claim of service connection for a low back disorder.  The Veteran perfected a timely appeal of this determination.  See April 2014 Notice of Disagreement; February 2015 Statement of the Case; March 2015 Substantive Appeal (VA Form 9).

In December 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for a low back condition, finding that there was no etiological relationship between the Veteran's service and his low back disorder.  

2.  Evidence received since the October 2008 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  The record evidence is in relative equipoise as to whether there is a causal relationship between the Veteran's low back disorder, variously diagnosed as degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine, and his period of active military service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying entitlement to service connection for a low back disorder is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the October 2008 rating decision, new and material evidence has been received, the claim for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a low back disorder, variously diagnosed as degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for a low back condition in an October 2008 rating decision.  The rating decision reviewed medical evidence of record and determined that the Veteran's low back condition was due to a motor vehicle accident post-service, and not due to service.  Since the October 2008 rating decision, medical evidence, and lay testimony have been associated with the record. 

Notably, a positive nexus opinion was provided by a VA examiner after review of the Veteran in January 2014.  The Veteran relayed to the examiner that in-service he severely injured his back lifting and moving materials.  The January 2014 examiner stated that it was at least as likely as not that the Veteran's severe injury in-service led to his current degenerative disc disease.  The examiner also noted that the Veteran's disc problem at least as likely as not began with his initial in-service injury.  At his videoconference hearing before the Board, the Veteran testified to the effect that he experienced a slipped disc when lifting heavy boxes working in a warehouse setting consistent with his Military Occupational Specialty (MOS).  The Veteran provided a description as to the severity of his disc injury, back pain, and testified that he sought treatment at a minimum of ten times while in-service.  The Veteran also stated that he was told that his motor vehicle accident was a reoccurrence to his current back disability.

The Veteran's testimony that describes the severity of his injury and treatment in-service is evidence which contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the January 2014 VA opinion is new and material evidence as it directly speaks to the previously unestablished element of nexus.  Thus, presuming its credibility, this evidence is new and material; and, the claim of service connection for a low back disorder is reopened and will be addressed on the merits.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran was diagnosed with degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine at his January 2014 Back (Thoracolumbar Spine) Conditions, Disability Benefits Questionnaire.  The record evidence establishes that the Veteran suffers from a current lumbar spine disability.

In a statement received in July 2008, the Veteran stated that in 1952 while moving boxes he felt one of his lower disc slip, and dropped a box of books.  The Veteran relayed his history of medical care from 1954 to present, indicating where and what treatment he received for his back pain.  The Veteran provided a summary of his treatment from 1952 until 2006, noting several medical facilities and the names of specific doctors from whom he had sought treatment.

Upon review of the discharge report from February 2007 from the Philadelphia Medcare, D.C., P.C., the Veteran reported that he was in a motor vehicle accident.  The Veteran did not seek emergency room care.  The Veteran complained of neck, mid and lower back pain, right arm, shoulder, and wrist pain.  The medical staff deemed that the Veteran's past medical history was non-contributory.  At the time of the Veteran's discharge examination, the Veteran stated that his mid-back pain on his right side improved to 95 percent, and his low back improved to 90 percent.  The Veteran denied any pain at discharge.

In January 2013, the Veteran reiterated that he injured his back while moving boxes, sought medical treatment on numerous occasions while in-service, and that he has daily pain to his back.  

In January 2014, the Veteran presented for a Back (Thoracolumbar Spine) Conditions, Disability Benefits Questionnaire.  The VA examiner, who was a medical doctor, conducted an in-person evaluation of the Veteran and reviewed the Veteran's claims file.  The examiner entered a diagnosis of degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine.  The examination report contained a review of the Veteran's medical history and a comprehensive examination, which evaluated and assessed the Veteran's range of motion measurements, functional loss due to pain and muscle spasms, muscle strength, reflex and sensory testing, straight leg raising, radiculopathy, intervertebral disc syndrome, and use of assistive devices.  The VA examiner noted the Veteran's medical history and observed that the Veteran had sustained injury to his back after heavy lifting and moving materials.  The physical examination revealed that the Veteran demonstrated less than normal range of motion in the planes for forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  According to the VA examiner, he indicated an assessment that the Veteran had sustained a severe injury in service, and opined that it was "at least as likely as not that the Veteran's severe injury in-service set in motion progressive events leading to the [Veteran's degenerative arthritis, and IVDS]."  Also, the examiner stated that it was at least as likely as not that the Veteran's disc issue first began with the initial injury in-service based on the severity of his injury.

In February 2014, a VA addendum medical opinion, which was prepared by a registered nurse practitioner (RNP), was associated with the record.  The RNP noted that the Veteran was only seen twice in-service, with no other record of a back injury, and was prescribed capsaicin rub, and heat.  After reviewing the January 2014 VA examination report, the RNP determined that: (1) the STRs do not indicate that the Veteran had sustained a "severe injury," noting the amount of pain the Veteran experienced, (2) the Veteran had received conservative treatment in service, and (3) the Veteran was returned to duty with no further reported back problems.  The RNP noted that the first record for treatment for a back condition was from 2008, more than fifty-five years after service, and concluded that the Veteran's lumbar spine disability was not related to service.  The RNP reasoned that the Veteran's in-service injury was not severe, that he had limited treatment in-service, and that the Veteran had a long gap in treatment from his initial injury in-service.

In December 2015, the Veteran testified that while in service, working pursuant to his MOS, he worked in a warehouse like setting, which required heavy lifting, and moving.  The Veteran stated that on one occasion he picked up a heavy item, felt his back disc slip, and heard a noise to his back.  The Veteran asserted that he received treatment for his back injury, and that he also attempted to seek medical care at least ten times for his back while in-service.  The Veteran elaborated that on numerous occasions, when he went to seek treatment, the heat machine used to relieve his back pain was not in-service, and he was denied treatment.  The Veteran stated that he has experienced constant lower back pain since his in-service trauma.

The service treatment records (STRs) show that the Veteran sought treatment for his back in service.  The records specifically show treatment for two consecutive days in September 1952.  The Board observes that the Veteran's STRs do not reflect any further complaint or treatment of symptoms related to his back subsequent to the 1952 entries.  However, the Veteran's account of numerous attempts to seek treatment for his symptoms of pain following the back injury during service, when taken together with the STRs, indicates that he encountered a situation that was consistent with the places, types, and circumstances of his active service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Resolving all reasonable doubt in the Veteran's favor, the Veteran's lay statements regarding what actions or sequence of events led to his in-service back injury and his attempts to seek follow-up treatment for his symptoms of back pain due to that injury present a plausible account of what the Veteran experienced at that time, and are sufficiently reliable and thus credible to support a finding of an in-service onset of back symptoms from a heavy lifting injury sustained by the Veteran during service.  Id.

In weighing the record evidence, the Board observes that the VA examiner in February 2014 had the right to review the Veteran's medical history as well as his medical records, including those during and after service, in order to conclude that the in-service back injury was not severe enough to have caused the onset of the Veteran's current lumbar spine disorder.  The VA examiner relied on the type and duration of the treatment received by the Veteran during service, and also relied on the lapse in time between the initial in-service treatment and the post-service diagnosis.  This VA examiner is a medical professional who is competent to testify that the Veteran's current lumbar spine disorder, variously diagnosed, is not of service origin.  As such, when this opinion is compared against the medical record, both during and after service, it amounts to probative evidence that demonstrates a negative nexus opinion.

On balance, the Board further observes that the VA examiner in January 2014 likewise had the right to review that same medical history and medical records, in order to provide a positive opinion as to a direct link to the in-service back injury.  From a review of this opinion, the VA examiner relied on the Veteran's lay account of a beginning onset of back pain from a heavy lifting injury during service, which, according to this VA examiner's assessment, was severe.  This lay evidence, in tandem with the STRs, was the factual predicate that formed the basis for the examiner's assessment, which, in accordance with the application of section 1154(a), may be accepted as competent and credible evidence of what happened in service.  Hence, this VA examiner's opinion regarding what actions or sequence of events caused the initial onset of the Veteran's currently diagnosed lumbar spine disorder was within the scope of his competence, and thus is equally probative with respect to the origin of the Veteran's lumbar spine disorder.

Accordingly, the Board finds that the medical conclusion that the Veteran's current low back disorder originated from a severe in-service back injury, or in other words that the Veteran's in-service heavy lifting injury contributed in some way to his currently diagnosed low back disorder is not outweighed by the other lay and medical evidence of record.  As such, the Board determines that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for a low back disorder, variously diagnosed as degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine, are met.


ORDER

New and material evidence has been received for the claim of service connection for a low back disorder, and the claim is reopened.

Entitlement to service connection for a low back disorder, variously diagnosed as degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine, is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


